Detailed Office Action
	The communication dated 7/29/2021 has been entered and fully considered.
	Claims 1-9 are pending with claim 9 withdrawn from consideration.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a dissolving pulp, classified in D21H11/16.
II. Claim 9, drawn to a lyocell, classified in D04H1/4258
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a material for any other non-lyocell regenerated cellulose (cupra/viscose/cellulose acetate) and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Kruljac on 9/29/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2015/0184338 LUO et al., hereinafter LUO.
As for claim 1, LUO discloses a kraft softwood pulp [0032].  The R10 value of the pulp is 87.5 to 88% which falls within the claimed range [0091].  LUO discloses that the Kr is 3,000 or less [0099] which overlaps with sufficient specificity or makes a prima facie case of obviousness.
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

LUO discloses a viscosity of 6 mPa*s or less and 4 mPa*s or more [0107] with both points making a range that falls within the claimed range or teaching an overlapping range which makes a prima facie case of obviousness.
A specification as originally filed describing examples employing, 4%, 15% and 20% cadmium provides sufficient written descriptive support for a range of 4% to 20% of cadmium later added in a claim. The BPAI determined that the value between 4% and 20% cadmium “would function in the composition in the manner applicant desires”.
Ex Parte Jackson 110 USPQ 561 (Bd. App. 1956)

	
As for claim 2, LUO discloses a R18 of 91% or more [0091] which overlaps with the instant claimed range making a prima facie case obviousness. 

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30


 Furthermore, R18 is a result effective variable.  Higher R18 leads to enhanced rayon yield [0091] and would be obvious to optimize R18 through routine experimentation to obtain better rayon yield.
As for claim 3, LUO discloses a pentosan content of 4.6 to 7% which overlaps the instant claimed rang [0084].
As for claim 4, LUO discloses an ISO brightness of 89 after acid treatment [0154] which falls within the claimed range. 
As for claim 5, LUO discloses a copper number of 0.3 to 1.2 [0011] which overlaps the instant claimed range with sufficient specificity or makes a prima facie case of obviousness.  LUO discloses a carboxyl content of less than 3.6 millequivalents/100 grams [0011] which overlaps the instant claimed range with sufficient specificity or makes a prima facie case of obviousness.
As for claim 6, LUO discloses a blend pulp with a filter value over 3000 [table 2].  LUO further discloses the pulps have a high reactivity of 3.5 ml or more [0006].  It is the Examiners position that as the R10, viscosity, copper number, brightness, and carboxyl number of the pulp of LUO and the instant claim are substantially the same that they will have substantially the same reactivity.  In the alternative, as LUO gives an unbound range for reactivity it must overlap with the claimed reactivity (even if calculated in a different way).
As for claim 7, LUO discloses an ISO brightness of 89 after acid treatment [0154] which falls within the claimed range.  LUO discloses a viscosity of 6 mPa*s or less and 4 mPa*s or more [0107] which together make a range which overlaps with sufficient specificity or makes a prima facie case of obviousness.  The R10 value of the pulp is 87.5 to 88% which falls within the claimed range [0091].  LUO discloses that the Kr is 3,000 or less [0099] which overlaps with sufficient specificity or makes a prima facie case of obviousness.
As for claim 8, LUO discloses an ISO brightness of 89 after acid treatment [0154] which falls within the claimed range.  LUO discloses a viscosity of 8 mPa*s or less and 6 mPa*s or more [0107] which together make a range which overlaps with sufficient specificity or makes a prima facie case of obviousness.  The R10 value of the pulp is 92% or less and 91% which together make a range which falls within the claimed range or makes a prima facie case of obviousness [0091].  LUO discloses that the Kr is 3,000 or less [0099] which overlaps with sufficient specificity or makes a prima facie case of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748